Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Ex-99.9. a.i SCHEDULE 6* List of Series of Aberdeen Funds Aberdeen Tax-Free Income Fund Aberdeen Small Cap Fund Aberdeen U.S. Equity Fund Aberdeen Select Worldwide Fund Aberdeen China Opportunities Fund Aberdeen Developing Markets Fund Aberdeen International Equity Fund Aberdeen Equity Long-Short Fund Aberdeen Global Financial Services Fund Aberdeen Health Sciences Fund Aberdeen Natural Resources Fund Aberdeen Technology and Communications Fund Aberdeen Global Utilities Fund Aberdeen Optimal Allocations Fund: Defensive Aberdeen Optimal Allocations Fund: Moderate Aberdeen Optimal Allocations Fund: Moderate Growth Aberdeen Optimal Allocations Fund: Growth Aberdeen Optimal Allocations Fund: Specialty Aberdeen Core Income Fund Aberdeen Core Plus Income Fund Aberdeen Asia Bond Institutional Fund Aberdeen Global Fixed Income Fund Aberdeen Global Small Cap Fund Aberdeen International Equity Institutional Fund *As most recently approved at the , 2009 Board Meeting.
